PER CURIAM.
Appellant was convicted of aggravated battery, possession of cannabis with intent to sell and possession of. more than 20 grams of cannabis and was sentenced to 74.6 months in prison, the maximum guidelines sentence permitted without an upward departure. He contends, and the State concedes, that he could lawfully be convicted of only one of the drug charges, as they involved the same amount of marijuana. See Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306 (1932); C.M. v. State, 672 So.2d 632 (Fla. 1st DCA 1996). Accordingly, we reverse and remand to the trial court so that *799it may dismiss the charge of possession of more than 20 grams of cannabis and resen-tence appellant using a sentencing guidelines scoresheet that is calculated without considering that conviction.
MINER, WEBSTER and LAWRENCE, JJ., concur.